*129
ORDER IMPOSING SANCTIONS

PER CURIAM.
In light of his extensive pro se activities before this court that substantially interfered with the orderly process of judicial administration, the patently frivolous nature of many of his pleadings, and the sheer volume of filings which have occupied an inordinate amount of the judicial resources of this court, we directed Randy Lavern Spencer to show cause why sanctions should not be imposed upon him. In the three months since that order issued, Spencer requested and was granted an extension of time to respond, requested but was denied a stay, and unsuccessfully sought both discretionary review and prohibition relief in the supreme court. He has not, however, responded to our order to show cause, and his time for doing so has expired.
Accordingly, because Randy Lavern Spencer has misused the judicial process to the detriment of other litigants with legitimate claims and has failed to make any showing of good cause why sanctions should not be imposed, he is hereby barred from future pro se appearances before this court. The clerk of the court is directed to reject any future filings by Randy Lavern Spencer or by any party on his behalf unless signed by a member in good standing of the Florida Bar. In any active case before the court in which Spencer is appearing pro se, he shall secure the appearance of counsel on his behalf within 30 days, failing which any such case will be subject to dismissal without further opportunity to be heard.
BENTON, WETHERELL, and MARSTILLER, JJ., concur.